IN THE COMMONWEALTH COURT OF PENNSYLVANIA


George Johnson                         :
                                       :
           v.                          :     No. 134 C.D. 2013
                                       :
Lansdale Borough and Lansdale          :
Borough Civil Service Commission,      :
                   Appellants          :


                                    ORDER

            NOW, April 18, 2018, having considered appellants’ application for

reargument and appellee’s answer in response thereto, the application is denied.




                                             MARY HANNAH LEAVITT,
                                             President Judge